Exhibit 10.2
WARRANT NO. 142
THE OFFER AND SALE OF THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES
LAWS. THE WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED, PLEDGED OR
OTHERWISE DISPOSED OF UNLESS THE OFFER AND SALE THEREOF HAS BEEN REGISTERED
UNDER THOSE LAWS OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL
SATISFACTORY TO IT THAT SUCH DISPOSITION IS IN COMPLIANCE WITH THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
Right to Purchase 60,000 Shares
of Common Stock of First Physicians Capital
Group, Inc.
FIRST PHYSICIANS CAPITAL GROUP, INC.
Common Stock Purchase Warrant
FIRST PHYSICIANS CAPITAL GROUP, INC., a Delaware corporation f/k/a Tri-Isthmus
Group, Inc. (the “Company”), hereby certifies that, for value received,
Richardson Sells, with an address of 18 Audubon Pond, Hilton Head, South
Carolina 29928 (the “Holder”), is entitled, subject to the terms set forth
below, to purchase from the Company at any time on or before 5:00 p.m., Pacific
Time, on December 8, 2011 (the “Expiration Date”), Sixty Thousand (60,000) fully
paid and nonassessable shares of common stock of the Company, par value $0.01
per share (the “Common Stock”), at a purchase price per share equal to the
Purchase Price, as defined herein. The number of such shares of Common Stock and
the Purchase Price are subject to adjustment as provided in this Warrant. The
initial purchase price for shares subject to this Warrant will be $0.50 per
share (the “Initial Purchase Price”), and will be adjusted from time to time as
provided herein. The Initial Purchase Price or, if such price has been adjusted,
the price per share of Common Stock as last adjusted pursuant to the terms
hereof is referred to as the “Purchase Price” herein.
1. Exercise of Warrant. This Warrant may be exercised by the Holder hereof in
full at any time until the Expiration Date by surrender of this Warrant and the
subscription form annexed hereto (duly executed by the Holder), to the Company,
and by making payment in cash or by certified or official bank check payable to
the order of the Company, in the amount obtained by multiplying (i) the number
of shares of Common Stock subject to the Warrant by (ii) the Purchase Price then
in effect.
2. Delivery of Stock Certificates, etc., on Exercise. As soon as practicable
after the exercise of this Warrant, the Company will cause to be issued in the
name of and delivered to the Holder hereof a certificate for the number of fully
paid and nonassessable shares of Common Stock (or Other Securities) to which the
Holder shall be entitled on such exercise, plus, in lieu of any fractional share
to which the Holder would otherwise be entitled, cash

 

 



--------------------------------------------------------------------------------



 



equal to such fraction multiplied by the then current fair market value (as
reasonably determined by the Company) of one full share, together with any other
stock or other securities or property (including cash, where applicable) to
which the Holder is entitled upon such exercise. “Other Securities” shall mean
any stock (other than Common Stock) and other securities of the Company or any
other person (corporate or otherwise) which the Holder at any time shall be
entitled to receive, or shall have received, on the exercise of this Warrant, in
lieu of or in addition to Common Stock, or which at any time shall be issuable
or shall have been issued in exchange for or in replacement of Common Stock or
Other Securities pursuant to Sections 3 or 4.
3. Adjustment.
(a) Initial Purchase Price; Subsequent Adjustment of Price and Number of
Purchasable Shares. The Initial Purchase Price will be adjusted from time to
time as provided below. Upon each adjustment of the Purchase Price, the Holder
will thereafter be entitled to purchase, at the Purchase Price resulting from
such adjustment, the number of shares of Common Stock obtained by multiplying
the Purchase Price in effect immediately before such adjustment by the number of
shares of Common Stock purchasable pursuant to this Warrant immediately before
such adjustment and dividing the product by the Purchase Price resulting from
such adjustment.
(b) Adjustment for Stock Splits and Combinations. If the Company at any time or
from time to time after the date of this Warrant effects a subdivision of the
outstanding shares of Common Stock, by stock split or otherwise, the Purchase
Price then in effect immediately before that subdivision shall be
proportionately decreased; and, conversely, if the Company at any time or from
time to time after the date of this Warrant combines the outstanding shares of
Common Stock, by reverse stock split or otherwise, the Purchase Price then in
effect immediately before that combination shall be proportionately increased.
Any adjustment under this Section 3(b) shall become effective at the close of
business on the date the subdivision or combination becomes effective.
(c) Adjustment for Certain Dividends and Distributions. In the event the Company
at any time or from time to time after the date of this Warrant either makes, or
fixes a record date for the determination of holders of Common Stock entitled to
receive, a dividend or other distribution payable in additional shares of Common
Stock, then and in each such event the Purchase Price then in effect shall be
decreased as of the time of such issuance or, in the event such a record date is
fixed, as of the close of business on such record date, by multiplying the
Purchase Price then in effect by a fraction (1) the numerator of which is the
total number of shares of Common Stock issued and outstanding immediately prior
to the time of such issuance on the close of business on such record date, and
(2) the denominator of which shall be (i) the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date plus (ii) the number of shares of
Common Stock issuable in payment of such dividend or distribution; provided,
however, that if such record date is fixed and such dividend is not fully paid
or if such distribution is not fully made on the date fixed therefor, the
Purchase Price shall be recomputed accordingly as of the close of business on
such record date or date fixed

 

2



--------------------------------------------------------------------------------



 



therefor and thereafter the Purchase Price shall be adjusted pursuant to this
Section 3(c) as of the time of actual payment of such dividend or distribution.
For purposes of the foregoing formula, “the total number of shares of Common
Stock issued and outstanding” on a particular date shall include shares of
Common Stock issuable upon conversion of stock or securities convertible into
Common Stock and the exercise of warrants, options or rights for the purchase of
Common Stock which are outstanding on such date.
(d) Adjustments for Other Dividends and Distributions. In the event the Company
at any time or from time to time after the date of this Warrant makes, or fixes
a record date for the determination of holders of Common Stock entitled to
receive, a dividend or other distribution payable in securities of the Company
other than shares of Common Stock, then and in each such event, provision shall
be made so that the Holder shall receive upon exercise hereof, in addition to
the number of shares of Common Stock receivable thereupon, the amount and kind
of securities of the Company which it would have received had this Warrant been
exercised for Common Stock as of the date of such event and had it thereafter,
during the period from the date of such event to and including the date of
exercise, retained such securities receivable by it as aforesaid during such
period, subject to all other adjustments called for during such period under
this Section 3 with respect to the rights of the Holder.
(e) Adjustment for Recapitalization, Reclassification, or Exchange. If the
Common Stock issuable upon the exercise of this Warrant is changed into the same
or a different number of shares of any class or classes of stock of the Company,
whether by recapitalization, reclassification or other exchange (other than a
subdivision or combination of shares, or a stock dividend or a reorganization,
merger, consolidation or sale of assets, provided for elsewhere in this
Section 3), then and in any such event the Holder shall have the right
thereafter to exercise this Warrant to purchase the kind and amount of stock and
other securities and property receivable upon such recapitalization,
reclassification or other exchange by holders of the number of shares of Common
Stock which might have been purchased under this Warrant immediately prior to
such recapitalization, reclassification or other exchange, all subject to
further adjustment as provided herein.
(f) Reorganizations, Mergers, Consolidations, Sales of Assets, or Other Change
in Control. If at any time or from time to time there is a capital
reorganization of the Common Stock (other than a subdivision or combination of
shares or a stock dividend or a recapitalization, reclassification or other
exchange of shares, provided for elsewhere in this Section 3 or a merger or
consolidation of the Company with or into another corporation, or the sale of
all or substantially all of the Company’s assets to any other person, or any
other change in control that does not involve a change in economic ownership of
the Company), then, as a part of such capital reorganization, provision shall be
made so that the Holder shall thereafter be entitled to receive upon exercise of
this Warrant the number of shares of stock or other securities or property of
the Company, or of the successor corporation resulting from such capital
reorganization, to which a holder of the number of shares of Common Stock
deliverable upon such exercise would have been entitled on such capital
reorganization. In any such case, appropriate adjustment shall be made in the
application of the provisions of this Section 3 with respect to the rights of
the Holder after the capital reorganization to the end that the provisions of
this Section 3 (including the number of shares deliverable upon exercise of this
Warrant) shall continue to be applicable after that event and shall be as nearly
equivalent to the provisions hereof as may be practicable.

 

3



--------------------------------------------------------------------------------



 



(g) Certificate of Adjustment. Upon the occurrence of each adjustment or
readjustment of the Purchase Price and/or the number of shares of Common Stock
subject to this Warrant, the Company at its expense shall promptly compute such
adjustment or readjustment in accordance with the terms hereof, and shall
prepare and furnish to the Holder a certificate setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment is based.
4. Exercise upon Reorganization, Consolidation, Merger, Change in Control, etc.
In case at any time or from time to time, the Company intends to (i) effect a
reorganization, (ii) consolidate with or merge into any other person, (iii) sell
or transfer all or substantially all of its properties or assets to any other
person, (iv) sell the Company through sale of its capital stock, (v) dissolve,
or (vi) effect any other change in control; then, the Company shall give at
least ten (10) days’ notice to the Holder of such pending transaction whereby
the Holder shall have the right to exercise this Warrant prior to any such
reorganization, consolidation, merger, sale, dissolution, conveyance, offering
or change in control. Any exercise of this Warrant pursuant to notice under this
Section shall be conditioned upon the closing of such reorganization,
consolidation, merger, sale, dissolution, conveyance, offering or other change
in control which is the subject of the notice and the exercise of this Warrant
shall not be deemed to have occurred until immediately prior to the closing of
such transaction.
5. Further Assurances. The Company will take all action that may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock, free from all taxes, liens and charges
with respect to the issue thereof, on the exercise of all or any portion of this
Warrant from time to time outstanding.
6. Notices of Record Date, etc. In the event of:
(a) any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend on, or any right to subscribe for, purchase or otherwise
acquire any shares of stock of any class or any other securities or property, or
to receive any other right, or
(b) any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company or any transfer of all or
substantially all of the assets of the Company to or the sale, consolidation or
merger of the Company with, to or into any other person, or
(c) any voluntary or involuntary dissolution, liquidation or winding up of the
Company; or

 

4



--------------------------------------------------------------------------------



 



(d) any other change in control of the Company, then and in each such event the
Company will mail or cause to be mailed to the Holder, at least ten (10) days
prior to such record date, a notice specifying (i) the date on which any such
record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right,
(ii) the date on which any such reorganization, reclassification,
recapitalization, transfer, consolidation, merger or other change in control, or
dissolution, liquidation or winding up is to take place, and the time, if any is
to be fixed, as of which the holders of record of Common Stock (or Other
Securities) shall be entitled to exchange their shares of Common Stock (or Other
Securities) for securities or other property deliverable on such reorganization,
reclassification, recapitalization, transfer, consolidation, merger,
dissolution, liquidation or winding up, and (iii) the amount and character of
any stock or other securities, or rights or options with respect thereto,
proposed to be issued or granted, the date of such proposed issue or grant and
the persons or class of persons to whom such proposed issue or grant is to be
offered or made.
7. Reservation of Stock, etc., Issuable on Exercise of Warrants. The Company
will at all times reserve and keep available out of its authorized but unissued
shares of capital stock, solely for issuance and delivery on the exercise of
this Warrant, a sufficient number of shares of Common Stock (or Other
Securities) to effect the full exercise of this Warrant and the exercise,
conversion or exchange of any other warrant or security of the Company
exercisable for, convertible into, exchangeable for or otherwise entitling the
Holder to acquire shares of Common Stock (or Other Securities), and if at any
time the number of authorized but unissued shares of Common Stock (or Other
Securities) shall not be sufficient to effect such exercise, conversion or
exchange, the Company shall take such action as may be necessary to increase its
authorized but unissued shares of Common Stock (or Other Securities) to such
number as shall be sufficient for such purposes.
8. Transfer of Warrant. This Warrant cannot be transferred without the prior
written consent of the Company, which consent shall not be unreasonably
withheld.
9. No Rights as a Stockholder. This Warrant shall not entitle the Holder hereof
to any voting rights or other rights as a stockholder of the Company.
10. Notices, etc. All notices which are required to be given pursuant to this
Warrant shall be in writing and shall be delivered by certified mail, return
receipt requested, first class postage prepaid, or sent by overnight express or
similarly recognized overnight delivery with receipt acknowledged or by
facsimile, with a copy thereof sent by one of the other means. Notices shall be
deemed to have been given at the time delivered and shall be addressed as
follows or to such other address as a party may designate by proper notice
hereunder.

 

5



--------------------------------------------------------------------------------



 



     
If to Holder:
  To the address set forth on the first page hereof.
 
   
If to the Company:
  First Physicians Capital Group, Inc.

 
  9663 Santa Monica Blvd., #959

 
  Beverly Hills, California 90210

 
  Attn: David Hirschhorn, Chief Executive Officer
 
   
With a copy (which will not constitute notice) to:
  K&L Gates, LLP


  1717 Main Street, Suite 2800

 
  Dallas, Texas 75201

 
  Attn: I. Bobby Majumder, Esq.

11. Securities Laws. By acceptance of this Warrant, the Holder hereby represents
to the Company that this Warrant is being acquired for investment for the
Holder’s own account, not as a nominee or agent, and not with a view to the
resale or distribution thereof, and that the Holder has no present intention of
selling, granting any participation in, or otherwise distributing this Warrant
or the Common Stock issuable upon exercise of this Warrant. By acceptance of
this Warrant, the Holder further represents that the Holder does not presently
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to this Warrant or the Common Stock issuable upon exercise of this
Warrant. The Holder is an “accredited investor” as the term is defined in Rule
501(a) of Regulation D promulgated under the Securities Act and has sufficient
knowledge and experience in finance and business that it is capable of
evaluating the risks and merits of its investment in the shares subject to this
Warrant and the Holder is able financially to bear the risks thereof. The Holder
understands that the offer and sale of this Warrant and the offer and sale of
the Common Stock issuable upon exercise of this Warrant have not been registered
under the Securities Act, by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Holder’s representations as expressed herein. The Holder further recognizes and
acknowledges that because the offer and sale of this Warrant and the offer and
sale of the Common Stock issuable upon exercise of this Warrant are
unregistered, they may not be eligible for resale, and may only be resold in the
future pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to a valid exemption from
such registration requirements and that the Holder must, therefore, bear the
economic risk of such investment indefinitely.
12. Legend. Unless theretofore registered for resale under the Securities Act,
each certificate for shares of Common Stock issued upon exercise of this Warrant
shall bear the following or a similar legend:

 

6



--------------------------------------------------------------------------------



 



THE OFFER AND SALE OF THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY APPLICABLE STATE SECURITIES LAWS. THE SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE RESOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE OFFER AND SALE OF THE SECURITIES UNDER
THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY
THAT SUCH DISPOSITION IS IN COMPLIANCE WITH THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.
13. Miscellaneous. This Warrant and any terms hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought. This Warrant shall be construed and enforced in accordance with and
governed by the internal laws of the State of Delaware, without regard to
conflict of laws principles. The headings in this Warrant are for purposes of
reference only, and shall not limit or otherwise affect any of the terms hereof.
The invalidity or unenforceability of any provision hereof shall in no way
affect the validity or enforceability of any other provision.
* * *

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Warrant to be executed on its
behalf by one of its officers thereunto duly authorized as of December 8, 2009.

            FIRST PHYSICIANS CAPITAL GROUP, INC.
      By:           DAVID HIRSCHHORN        Chief Executive Officer     

[Signature page to Warrant]

 

 



--------------------------------------------------------------------------------



 



FORM OF SUBSCRIPTION
FIRST PHYSICIANS CAPITAL GROUP, INC.
(To be signed only on exercise of Warrant)

TO:   FIRST PHYSICIANS CAPITAL GROUP, INC.,

1. The undersigned Holder of the attached original, executed Warrant of First
Physicians Capital Group, Inc., a Delaware corporation (the “Company”), hereby
elects to exercise its purchase right under such Warrant with respect to
                     (                    ) shares (the “Exercise Shares”) of
Common Stock (as defined in the Warrant), constituting all the shares of Common
Stock subject to the Warrant.
2. The undersigned Holder is hereby paying the aggregate purchase price for such
the Exercise Shares (i) by the enclosed certified or official bank check payable
in United States dollars to the order of the Company in the amount of
$                    , or (ii) by wire transfer of United States funds to the
account of the Company in the amount of $                    , which transfer
has been made before or simultaneously with the delivery of this Form of
Subscription pursuant to the instructions of the Company.
3. Please issue a stock certificate or certificates representing the Exercise
Shares in the name of the undersigned Holder.
Dated:                                         

                        Signature of Holder           

 

 